Citation Nr: 0420711	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-36 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the April 2002 rating decision also 
denied entitlement to Dependents Educational Assistance under 
38 U.S.C. Chapter 35.  The appellant did not indicate 
disagreement with this part of the decision in her Notice of 
Disagreement (NOD) filed in July 2002.  Therefore, this issue 
is not currently before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.  The veteran died in April 2001, his death was due to the 
effects of end stage lung cancer.

3.  During his lifetime, the veteran was not service 
connected for any disease or injury.

4.  The preponderance of the evidence demonstrates that the 
veteran's lung cancer was not manifested in service, and that 
his death is not causally related to service, or related to 
exposure to asbestos in service, or to any other in-service 
event.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active 
service, nor has the veteran's lung cancer been shown to be 
related to exposure to asbestos in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
The November 2003 Statement of the Case (SOC), advised the 
appellant of the laws and regulations pertaining to her 
claim.  This document informed the appellant of the evidence 
of record and explained the reasons and bases for denial.  
The appellant was specifically informed that her claim of 
entitlement to service connection for the cause of the 
veteran's death was being denied because the evidence did not 
show that the veteran had died of a service-connected 
condition, or that his death was related to service, 
including claimed exposure to asbestos in service.  The SOC 
made it clear to the appellant that in order to prevail on 
her claim, she would need to present evidence that the 
veteran's death was related to service.  The RO sent a letter 
dated in November 2001 that told the appellant about the VCAA 
and informed her what evidence the RO would obtain and what 
she needed to do.  The RO obtained service medical records, 
service personnel records, private medical records, a copy of 
the veteran's death certificate, and obtained an opinion for 
a VA physician.  The appellant has not indicated that there 
is any other evidence available, and in fact stated in 
November 2001 that she had submitted all available evidence.  
More than one year has passed since she was notified of what 
she needed to do for her claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was provided in November 
2001, which was prior to the April 2002 rating decision 
denying the appellant's claim.  Therefore, VA has complied 
with the requirements of Pelegrini with respect to the timing 
of the initial VCAA notice.

II.  Service connection for the cause of the veteran's death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2003).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2003).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. 
§ 3.312(c)(3) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2003).

The veteran did not have any service-connected disability at 
the time of his death.  In this case, the veteran's death 
certificate reflects that he died in April 2001 as a result 
of end stage lung cancer.  The veteran's service medical 
records are negative for any mention of this disease.  The 
treatment records in the file indicate that the first mention 
of lung cancer was in 1998 when the veteran was diagnosed.  
This was 53 years after his discharge from service.  Private 
treatment notes from 1998 until the veteran's death 3 years 
later do not make any mention of a link to service.

The appellant has suggested that the veteran's lung cancer 
was caused by exposure to asbestos in service.  The service 
medical records and service personnel records do not 
establish that the veteran was in fact exposed to asbestos in 
service.  There is no record of any lung or breathing 
complaints in service and the veteran's chest X-ray was 
normal at separation.  The veteran worked as a carpenter's 
mate while in the Navy during World War II and while it is 
certainly possible that he was exposed to asbestos, the 
service records do not establish that fact.  The Board notes 
that there is no presumption of asbestos exposure in the law 
solely from shipboard service.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999).

The veteran's death certificate lists end stage lung cancer 
as the cause of death.  The veteran began complaining of 
shortness of breath in 1997 and in 1998 chest X-rays and 
computed tomography (CT) scans revealed emphysema with 
interstitial fibrosis and possible cancer.  A lung biopsy 
confirmed the diagnosis of lung cancer.

The RO obtained an opinion from a VA physician, Dr. 
Laracuente, in April 2002.  Dr. Laracuente thoroughly 
reviewed the claims folder.  The VA examiner noted the 
veteran's well-documented history of one-pack-a-day smoking 
since age 15 and noted that there was no evidence on the CT 
scan of pleural plaques.  According to Dr. Laracuente, the 
most common cause of interstitial fibrosis and emphysema is 
chronic smoking.  The VA physician's opinion was that it was 
not likely that the lung cancer is due to asbestos exposure 
since the lung tissue and workup for lung cancer failed to 
report evidence of asbestosis.

The appellant has submitted an opinion from a private 
physician, Dr. Hernandez.  Dr. Hernandez offers his opinion 
that it is a known fact that asbestos exposure is associated 
with an increased risk of lung cancer, and that based on the 
veteran having been exposed to asbestos in service, that 
exposure was most likely a contributing factor in the 
veteran's diagnosis and cause of death.

The Board finds that entitlement to service connection for 
the cause of the veteran's death is not warranted.  In making 
this determination the Board places greater weight on Dr. 
Laracuente's opinion than on Dr. Hernandez' opinion.  Dr. 
Hernandez based his opinion on the assumption that the 
veteran was exposed to asbestos in service, but as described 
above, there is no independent verification of that fact.  
Dr. Hernandez based his opinion on what he was told by the 
veteran or by the appellant, but it is an opinion based on a 
mere transcription of lay history.  Lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See, 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  There is no 
evidence that Dr. Hernandez reviewed the claims folder, and 
no evidence that he considered the veteran's more than 60-
year history of smoking, and no evidence that he reviewed the 
X-rays and CT scan reports as did Dr. Laracuente.  
Essentially, Dr. Hernandez' opinion is that there is a link 
between asbestos exposure and lung cancer in general, without 
any evidence suggesting that this was actually the cause of 
the veteran's lung cancer.  The Board assigns more weight to 
Dr. Laracuente's opinion because she did review the claims 
folder, she did examine the X-ray and CT scan reports and she 
noted no evidence of asbestosis or pleural plaques.  
Additionally, Dr. Laracuente is familiar with the veteran's 
long history of smoking.  Dr. Hernandez' failure to even 
address the veteran's smoking in order to explain why 
asbestos exposure might be a more likely cause of the 
veteran's lung cancer renders his opinion of less evidentiary 
weight.

In light of the lack of evidence establishing a link to 
service or a link to asbestos exposure, the lack of evidence 
that the veteran suffered from lung cancer in service, Dr. 
Laracuente's opinion, the veteran's 60 years of smoking, and 
in light of the approximately 53 year gap between the 
veteran's discharge from service and the first mention in his 
medical records of lung cancer cancer, the Board finds that 
service connection for the veteran's cause of death due to 
lung cancer is not warranted.  38 U.S.C.A. § 1110, 1310 (West 
1991); 38 C.F.R. § 3.312 (2003).  In addition, there was no 
service-connected disability present that could have been 
related to his death from lung cancer.  Id.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



